Title: To Thomas Jefferson from Stephen Cathalan, Jr., 15 April 1788
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          Marseilles, 15 Apr. 1788. Forwards a letter just received for TJ from Giuseppe Chiappe; will be glad to transmit any letters TJ may wish to send to Chiappe. Hopes TJ has received through John Turnbull the meteorological observations of Marseilles; would like to know what he should pay the copyist. The farmers-general have purchased a cargo of Virginia tobacco at Sète at 34.₶ 15s and have given orders to purchase all unsold tobacco at Marseilles at 33₶; one cargo was sold there at that price but Cathalan and the other merchants are holding their supplies; they have been informed from America that no tobacco will be shipped from there for a long time; if the farmers-general are forced to prove purchases of 4666 hhds. in the next month they will have to buy at Marseilles; the merchants rely on TJ’s negotiations with Lambert. An arrêt has recently been published which annuls the privileges granted in the arrêt of 29 Dec. 1787 in regard to duties on fish oils; he has not seen a copy of the new regulation but if the report is true he will suffer a loss on a shipment of such oil which he received on 28 Jan. Asks TJ to inform him what changes have really taken place and whether he can secure the benefits of the regulations of 29 Dec. 1787 which were in full effect on the date the shipment was received. Has sent his power of attorney to Philadelphia for the collection of the debt due him from Thomas Barclay in accordance with law in the United States. They have news from Turkey but nothing more recent than the previous month.
        